Citation Nr: 0017521	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-16 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1941 to 
May 1961.  He died on May [redacted], 1998.  The appellant 
is his widow.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
in which the RO denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
She appealed and requested a hearing before a member of the 
Board in Washington, D.C.  The appellant failed to report for 
a scheduled Board hearing in July 1999.  By statement of 
September 1999, the appellant's representative indicated that 
the appellant had been unable to attend the hearing and did 
not want to reschedule it.  Under these circumstances, the 
appellant's request for a hearing was deemed withdrawn.  
See 38 C.F.R. § 20.702(d), (e) (1999).  The Board remanded 
the case in October 1999 for evidentiary development.  The 
case has now been returned to the Board for further appellate 
consideration.


REMAND

The appellant and her representative contend, in essence, 
that service connection should be granted for the cause of 
the veteran's death.  Specifically, the appellant maintains 
that the veteran's service-connected heart disease materially 
contributed to or hastened his death.

The veteran died on May [redacted], 1998.  The death certificate 
lists the cause of death as respiratory failure due to (or as 
a consequence of) acute respiratory distress syndrome due to 
(or as a consequence of) aspiration pneumonia after 
undergoing surgery for lung cancer.  No autopsy was 
performed.

At the time of his death, the veteran was service-connected 
for hypertensive cardiovascular disease, rated 30 percent 
disabling; duodenal ulcer with esophageal hiatal hernia, 
rated 20 percent disabling; and bronchitis and sinusitis, 
each rated 10 percent disabling.

The veteran died at the VA Medical Center (VAMC) in Richmond, 
Virginia.  At the time of the October 1999 Board remand, it 
was noted that the terminal clinical hospital records had not 
been obtained or associated with the claims folder.  The case 
was remanded to obtain the complete terminal clinical 
hospital records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Subsequent to the October 1999 Board remand, only a copy of 
the operative report from April 30, 1998, and the discharge 
summary for the veteran's terminal hospitalization were 
received and associated with the claims folder.  The 
discharge summary shows that the veteran was admitted to the 
Richmond VAMC on April 29, 1998, where he remained 
hospitalized until his death on May [redacted], 1998.  The veteran 
was hospitalized for nearly two weeks at the VA facility.  As 
such, it is clear that there were additional clinical records 
generated other than the operative report and discharge 
summary which have not been associated with the claims 
folder.  Thus, the actions on remand are not in full 
compliance with the Board's October 1999 remand.  Where the 
remand orders of the Board or Court are not complied with, 
the Board errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Under these circumstances, Board is constrained to remand 
this matter again to ensure that the appellant is afforded 
full due process of law, even though such action will, 
regrettably, further delay a decision on appeal.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO must contact the Richmond VAMC 
and obtain complete copies of all records 
associated with the veteran's terminal 
hospitalization (to include the admission 
report, nurse's notes, laboratory tests, 
and all other clinical records) since the 
date of his admission on April 29, 1998, 
through the date of his death on May [redacted], 
1998.  All records received should be 
associated with the claims folder.

2.  After obtaining this evidence, and 
undertaking any additional development 
deemed warranted by the record, the RO 
must re-adjudicate the claim of 
entitlement to service connection for the 
cause of the veteran's death on the basis 
of all pertinent evidence of record, to 
include the records of his terminal 
hospitalization at the Richmond VAMC, and 
any additional evidence submitted or 
obtained, and in light of all pertinent 
legal authority.

3.  If the RO's decision is adverse to 
the appellant, the RO should provide her 
and her representative with an 
appropriate Supplemental Statement of the 
Case (SSOC) and afford them an 
appropriate period of time to submit 
written or other argument in response 
thereto before the case is returned to 
the Board for further consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and to undertake additional necessary 
development and adjudication; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The appellant need take no action until otherwise 
notified, but she and/or her representative may furnish 
additional evidence and/or argument during the appropriate 
time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown,  
8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


